DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-263710 to Takeshita Kazumi (Kazumi) (Machine translation has been used).
Regarding claim 1, Kazumi discloses a fluid dynamic bearing device comprising: 
a shaft member(31, fig. 4); 
a bearing sleeve (32, fig. 4)that has the shaft member inserted into an inner periphery of the bearing sleeve; 
a bottomed cylindrical housing (33, figs. 4, 5, 7) that holds the bearing sleeve in an inner periphery of the housing and has an opening at an end portion on one axial side; 
a seal member (35, figs. 4-5) that is provided at the opening of the housing; and 
a radial bearing portion (figs. 4-5, 7) that supports the shaft member in a relatively rotatable manner by an oil film generated in a radial bearing gap between an outer peripheral surface of the shaft member and an inner peripheral surface of the bearing sleeve, wherein 
the seal member has a disk portion (L-shaped seal 35, figs. 4-5; page 6) disposed on one axial side of the bearing sleeve and a protrusion (351, figs. 4-5; page 6) protruding to the other axial side from an outer diameter end of the disk portion, and 
an outer peripheral surface of the seal member is fixed to an inner peripheral surface of the housing (figs. 4-5, 7; Pages 4-6).

Regarding claim 2, Kazumi discloses the fluid dynamic bearing device according to claim 1, wherein an end surface of the disk portion of the seal member is brought into contact with an end surface of the bearing sleeve (figs. 4-5, 7; Pages 4-6).

Regarding claim 6, Kazumi discloses the fluid dynamic bearing device according to claim 1, wherein the bearing sleeve is sandwiched from both sides in the axial direction by the disk portion of the seal member and the housing (figs. 4-5, 7; Pages 4-6).

Regarding claim 7, Kazumi discloses the fluid dynamic bearing device according to claim 6, wherein an outer peripheral surface of the protrusion of the seal member and the inner peripheral surface of the housing are fitted with an interference (press-fitted, figs. 4-5, 7; Page 6).

Regarding claim 8, Kazumi discloses the fluid dynamic bearing device according to claim 7, wherein the inner peripheral surface of the protrusion of the seal member and an outer peripheral surface of the bearing sleeve are fitted with an interference (press-fitted, figs. 4-5, 7; Page 6).

Regarding claim 9, Kazumi discloses the fluid dynamic bearing device according to claim 7, wherein a linear expansion coefficient of the seal member is larger than a linear expansion coefficient of the housing (metal seal and resin or soft housing; pages 6-9).

Regarding claim 10, Kazumi discloses the fluid dynamic bearing device according to claim 9, wherein the housing and the seal member are formed of a resin material blended with reinforcing fibers (pages 6-7), and a compounding ratio of the reinforcing fibers in the resin material of the housing is larger than a compounding ratio of the reinforcing fibers in the resin material of the seal member (Pages 12-13).

Regarding claim 11, Kazumi discloses the fluid dynamic bearing device according to claim 9, wherein the housing is formed of brass (page 12), and the seal member is formed of a resin material (cylindrical annular member 37 made of resin;  Page 7).

Regarding claim 12, Kazumi discloses the fluid dynamic bearing device according to claim 7, wherein the housing has a large-diameter outer peripheral surface and a small-diameter outer peripheral surface, and the seal member is fitted with an interference to an axial region of the small-diameter outer peripheral surface (press-fitted, figs. 4-5, 7; Page 6).



Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0029312 to Kiriyama et al. discloses a hydrodynamic bearing device and can be used to reject at least claim 1.
US 2010/0226601 to Inazuka et al. discloses a fluid dynamic bearing device.
US 2011/0176758 to Bito et al. discloses a fluid dynamic bearing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746